Exhibit 10.17

 

SEVENTEENTH AMENDMENT TO LEASE

THIS SEVENTEENTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of
this 25th day of July, 2017 (the “Seventeenth Amendment Execution Date”), by and
between BMR-BUNKER HILL LP, a Delaware limited partnership (“Landlord,” formerly
known as BMR-3030 Bunker Hill Street LLC), and TOCAGEN, INC., a Delaware
corporation (“Tenant”).

RECITALS

A.WHEREAS, Landlord and Tenant entered into that certain Lease dated as of July
21, 2008, as amended by that certain First Amendment to Lease dated as of July
29, 2008, that certain Second Amendment to Lease dated as of June 4, 2009, that
certain Third Amendment to Lease dated as of July 21, 2009, that certain Fourth
Amendment to Lease dated as of October 20, 2009, that certain Fifth Amendment to
Lease dated as of March 4, 2011, that certain Sixth Amendment to Lease dated as
of May 16, 2012, that certain Seventh Amendment to Lease dated as of September
25, 2012, that certain Eighth Amendment to Lease dated as of January 24, 2013,
that certain Ninth Amendment to Lease dated as of December 20, 2013, that
certain Tenth Amendment to Lease dated as of July 18, 2014, that certain
Eleventh Amendment to Lease dated as of August 20, 2014, that certain Twelfth
Amendment to Lease dated as of March 10, 2015, that certain Thirteenth Amendment
to Lease dated as of July 15, 2015, that certain Fourteenth Amendment to Lease
dated as of September 22, 2015, that certain Fifteenth Amendment to Lease dated
as of February 25, 2016 and that certain Sixteenth Amendment to Lease dated as
of July 5, 2016 (the “Sixteenth Amendment”) (collectively, and as the same may
have been further amended, amended and restated, supplemented or modified from
time to time, the “Existing Lease”), whereby Tenant leases certain premises (the
“Existing Premises”) from Landlord at 3030 Bunker Hill Street in San Diego,
California (the “Building”);

B.WHEREAS, Landlord and Tenant desire to expand the Existing Premises to include
that certain space containing approximately one thousand four hundred forty-two
(1,442) square feet of Rentable Area located on the second (2nd) floor of the
Building and known as Suite 216 (as more particularly described on Exhibit A
attached hereto, the “Seventeenth Amendment Premises”); and

C.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1.Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.” From and after the date hereof, the term “Lease,” as used
in the Existing Lease, shall mean the Existing Lease, as amended by this
Amendment.

 

1.

--------------------------------------------------------------------------------

 

2.Seventeenth Amendment Premises. Effective as of the day that is the later of
(a) August 1, 2017, and (b) the Seventeenth Amendment Execution Date (such date,
the “Seventeenth Amendment Premises Commencement Date”), Landlord hereby leases
to Tenant, and Tenant hereby leases from Landlord, the Seventeenth Amendment
Premises. From and after the Seventeenth Amendment Premises Commencement Date,
the term “Premises” as used in the Lease shall mean the Existing Premises plus
the Seventeenth Amendment Premises, for a total of eighteen thousand six hundred
fifty-four (18,654) square feet of Rentable Area.

2.1Seventeenth Amendment Premises Term. The Term with respect to the Seventeenth
Amendment Premises (the “Seventeenth Amendment Premises Term”) shall commence on
the Seventeenth Amendment Premises Commencement Date and shall thereafter be
coterminous with the Term for the Existing Premises, such that the Term with
respect to the entire Premises (including both the Existing Premises and the
Seventeenth Amendment Premises) shall expire on the Term Expiration Date (as set
forth in Article 2 of the Sixteenth Amendment).

2.2Condition of Seventeenth Amendment Premises. Tenant acknowledges that (a) it
is fully familiar with the condition of the Seventeenth Amendment Premises and,
notwithstanding anything to the contrary in the Lease, agrees to take the same
in its condition “as is” as of the Seventeenth Amendment Premises Commencement
Date, (b) neither Landlord nor any agent of Landlord has made (and neither
Landlord nor any agent of Landlord hereby makes) any representation or warranty
of any kind whatsoever, express or implied, regarding the Seventeenth Amendment
Premises, including (without limitation) any representation or warranty with
respect to the condition of the Seventeenth Amendment Premises or with respect
to the suitability of the Seventeenth Amendment Premises for the conduct of
Tenant’s business and (c) Landlord shall have no obligation to alter, repair or
otherwise prepare the Seventeenth Amendment Premises for Tenant’s occupancy or
to pay for any improvements to the Seventeenth Amendment Premises. The
Seventeenth Amendment Premises have not undergone inspection by a Certified
Access Specialist (“CASp,” as defined in California Civil Code Section 55.52).
Even if not required by California law, the Seventeenth Amendment Premises may
be inspected by a CASp to determine whether the Seventeenth Amendment Premises
comply with the ADA, and Landlord may not prohibit a CASp performing such an
inspection. If Tenant requests that such an inspection take place, Landlord and
Tenant shall agree on the time and manner of the inspection, as well as which
party will pay the cost of the inspection and the cost to remedy any defects
identified by the CASp. A Certified Access Specialist can inspect the Premises
and determine whether the Premises comply with all of the applicable
construction-related accessibility standards under State law. Although State law
does not require a Certified Access Specialist inspection of the Seventeenth
Amendment Premises, Landlord may not prohibit Tenant from obtaining a Certified
Access Specialist inspection of the Seventeenth Amendment Premises for the
occupancy or potential occupancy of Tenant, if requested by Tenant. Landlord and
Tenant shall agree on the arrangements for the time and manner of the Certified
Access Specialist inspection, the payment of the fee for the Certified Access
Specialist inspection, and the cost of making any repairs necessary to correct
violations of construction related accessibility standards within the
Seventeenth Amendment Premises. Tenant’s taking possession of the Seventeenth
Amendment Premises shall, except as otherwise agreed to in writing by Landlord
and Tenant, conclusively establish that the Seventeenth Amendment

 

2.

--------------------------------------------------------------------------------

 

Premises, the Building and the Project were at such time in good, sanitary and
satisfactory condition and repair.

2.3Base Rent for Seventeenth Amendment Premises. Tenant shall pay Base Rent for
the Seventeenth Amendment Premises during the Seventeenth Amendment Premises
Term in accordance with the terms and provisions of the Lease; provided that,
Base Rent for the Seventeenth Amendment Premises during the Seventeenth
Amendment Premises Term shall equal Two and 25/100 Dollars ($2.25) per square
foot of Rentable Area (of the Seventeenth Amendment Premises) per month. For
avoidance of doubt, (a) Base Rent for the Seventeenth Amendment Premises shall
be in addition to the Base Rent payable by Tenant with respect to the Existing
Premises (as set forth in Article 3 of the Sixteenth Amendment) and (b) the term
“Premises” as used in Article 3 of the Sixteenth Amendment means the Existing
Premises (as defined in this Amendment).

2.4Additional Rent for Seventeenth Amendment Premises. In addition to all
Additional Rent for the Existing Premises, during the Seventeenth Amendment
Premises Term, Tenant shall pay (a) Tenant’s Pro Rata Share of Operating
Expenses, (b) the Property Management Fee and (c) any other amounts set forth in
the Lease, in each case with respect to the Seventeenth Amendment Premises.

3.Tenant’s Pro Rata Share. Commencing as of the Seventeenth Amendment Execution
Date, Tenant’s Pro Rata Share of the Building shall equal 17.70%.

4.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
reimburse, indemnify, save, defend (at Landlord’s option and with counsel
reasonably acceptable to Landlord, at Tenant’s sole cost and expense) and hold
harmless Landlord and its affiliates (and their respective employees, agents and
contractors) for, from and against any and all cost or liability for
compensation claimed by any such broker or agent employed or engaged by it or
claiming to have been employed or engaged by it.

5.No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.

6.Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:

Tocagen, Inc.
3030 Bunker Hill Street, Suite 230
San Diego, California 92109
Attn: Chief Financial Officer.

7.Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms

 

3.

--------------------------------------------------------------------------------

 

contained in this Amendment and the Existing Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties.

8.Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.

9.Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

10.Authority. Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment have the power, authority and legal capacity
to sign this Amendment on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

11.Counterparts; Facsimile and PDF Signatures. This Amendment may be executed in
one or more counterparts, each of which, when taken together, shall constitute
one and the same document. A facsimile or portable document format (PDF)
signature on this Amendment shall be equivalent to, and have the same force and
effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

4.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

 

LANDLORD:

 

BMR-BUNKER HILL LP,

a Delaware limited partnership

 

By:

   /s/ Marie Lewis

Name:

   Marie Lewis

Its:

   Vice President, Legal

 

TENANT:

 

TOCAGEN INC.,

a Delaware corporation

 

By:

   /s/ Marty J. Duvall

Name:

   Marty J. Duvall

Its:

   CEO

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

SEVENTEENTH AMENDMENT PREMISES

[See attached]




 

--------------------------------------------------------------------------------

[g2018030919472538052389.jpg]

 

--------------------------------------------------------------------------------

 

EIGHTEENTH AMENDMENT TO LEASE

THIS EIGHTEENTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
7th day of March, 2018 (but retroactively effective as of February 19, 2018), by
and between BMR-BUNKER HILL LP, a Delaware limited partnership (“Landlord,” as
successor-in-interest to BMR-3030 Bunker Hill Street LLC), and TOCAGEN INC., a
Delaware corporation (“Tenant”).

RECITALS

A.WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
July 21, 2008, as amended by that certain First Amendment to Lease dated as of
July 29, 2008, that certain Second Amendment to Lease dated as of June 4, 2009,
that certain Third Amendment to Lease dated as of July 21, 2009, that certain
Fourth Amendment to Lease dated as of October 20, 2009, that certain Fifth
Amendment to Lease dated as of March 4, 2011 (the “Fifth Amendment”), that
certain Sixth Amendment to Lease dated as of May 16, 2012, that certain Seventh
Amendment to Lease dated as of September 25, 2012, that certain Eighth Amendment
to Lease dated as of January 24, 2013 (the “Eighth Amendment”), that certain
Ninth Amendment to Lease dated as of December 20, 2013, that certain Tenth
Amendment to Lease dated as of July 18, 2014, that certain Eleventh Amendment to
Lease dated as of August 20, 2014, that certain Twelfth Amendment to Lease dated
as of March 10, 2015, that certain Thirteenth Amendment to Lease dated as of
July 15, 2015, that certain Fourteenth Amendment to Lease dated as of September
22, 2015, that certain Fifteenth Amendment to Lease dated as of February 25,
2016, that certain Sixteenth Amendment to Lease dated as of July 5, 2016 and
that certain Seventeenth Amendment to Lease dated as of July 25, 2017
(collectively, and as the same may have been further amended, amended and
restated, supplemented or modified from time to time, the “Existing Lease”),
whereby Tenant leases certain premises (the “Premises”) from Landlord at 3030
Bunker Hill Street in San Diego, California (the “Building”);

B.WHEREAS, Landlord and Tenant desire to extend the Term of the Existing Lease
and set the Base Rent for the such extension; and

C.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1.Definitions.  For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined
herein.  The Existing Lease, as amended by this Amendment, is referred to
collectively herein as the “Lease.” From and after the date hereof, the term
“Lease,” as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Amendment.  For purposes of this Amendment, the term (a)
“Initial Expiration Premises” means the entire Premises, but excluding (i) the
Suite 220A Premises (as defined in the Fifth Amendment) and (ii) the Storage
Premises (as defined in the Eighth Amendment), for a

 

--------------------------------------------------------------------------------

total of sixteen thousand three hundred forty-one (16,341) square feet of
Rentable Area and (b) “Subsequent Expiration Premises” means (a) the Suite 220A
Premises (as defined in the Fifth Amendment and consisting of two thousand one
hundred forty-eight (2,148) square feet of Rentable Area) and (b) the Storage
Premises (as defined in the Eighth Amendment and consisting of one hundred
sixty-five (165) square feet of Rentable Area), for a total of two thousand
three hundred thirteen (2,313) square feet of Rentable Area.  The Initial
Expiration Premises together with the Subsequent Expiration Premises is the
entire Premises.

2.Initial Expiration Premises.

2.1.The Term of the Lease with respect to the Initial Expiration Premises is
hereby extended by four (4) months and nine (9) days, such that the Term with
respect to the Initial Expiration Premises shall expire on June 30, 2018 (the
“Initial Expiration Premises Expiration Date”).  As it applies to the Initial
Expiration Premises, the period commencing February 20, 2018 and ending on the
Initial Expiration Premises Expiration Date is referred to herein as the
“Initial Expiration Extension Term”).  The term “Term,” as used in the Lease
(but only as applied to the Initial Expiration Premises), shall refer to the
Term as extended by the Initial Expiration Extension Term.

2.2.Tenant shall pay Base Rent for the Initial Expiration Premises during the
Initial Expiration Extension Term in accordance with the terms of the
Lease.  Base Rent for the Initial Expiration Premises during the Initial
Expiration Extension Term shall be Thirty-Five Thousand Nine Hundred Two and
25/100 Dollars ($35,902.25) per month.

2.3.During the Initial Expiration Extension Term, Tenant shall continue to pay
(a) Tenant’s Pro Rata Share of Operating Expenses, (b) the Property Management
Fee and (c) any other amounts set forth in the Lease, in each case in connection
with the Initial Expiration Premises.  For purposes of clarity, Tenant’s Pro
Rata Share with respect to the Initial Expiration Premises is 15.51%.

2.4.Tenant acknowledges that (a) it is in possession of and is fully familiar
with the condition of the Initial Expiration Premises and, notwithstanding
anything contained in the Lease to the contrary, agrees to take the same in its
condition “as is” as of the first day of the Initial Expiration Extension Term,
and (b) Landlord shall have no obligation to alter, repair or otherwise prepare
the Initial Expiration Premises for Tenant’s continued occupancy for the Initial
Expiration Extension Term or to pay for any improvements to the Initial
Expiration Premises, except as may be expressly provided in the Lease.

2.5.Upon the expiration of the Initial Expiration Extension Term, Tenant shall
surrender the Initial Expiration Premises to Landlord in broom clean condition
and in the condition (and with all documentation) required under the Lease for
surrendering the Premises (or any portion thereof) (including, without
limitation, Section 19.2 and Section 27.1 of the Lease).  If Tenant does not
surrender the Initial Expiration Premises in accordance with this Section by the
Initial Expiration Premises Expiration Date, Tenant shall become a tenant at
sufferance, under Section 28.2 of the Lease, with respect to the Initial
Expiration Premises until the actual date that Tenant surrenders the Initial
Expiration Premises in accordance with this Section.  Without waiving any right
Landlord may have to terminate the Lease earlier, as of the

 

2.

--------------------------------------------------------------------------------

later of (a) the Initial Expiration Premises Expiration Date and (b) the date
Tenant surrenders the Initial Expiration Premises in accordance with this
Section, the Lease shall terminate as to the Initial Expiration Premises only
and shall no longer be of any force or effect with regard to the Initial
Expiration Premises only, except for those provisions, that, by their express
terms, survive the expiration or earlier termination of the Lease.  Accordingly,
following the later of (y) the Initial Expiration Premises Expiration Date and
(z) the date Tenant surrenders the Initial Expiration Premises in accordance
with this Section, the term “Premises,” as defined in the Lease shall mean only
the Subsequent Expiration Premises.

3.Subsequent Expiration Premises.

3.1.The Term of the Lease with respect to the Subsequent Expiration Premises is
hereby extended by ten (10) months and nine (9) days, and therefore, the “Term
Expiration Date” is hereby amended to mean December 31, 2018.  As it applies to
the Subsequent Expiration Premises, the period commencing February 20, 2018 and
ending on the Term Expiration Date is referred to herein as the “Subsequent
Expiration Extension Term”).  The term “Term,” as used in the Lease, shall refer
to the Term as extended by the Subsequent Expiration Extension Term.

3.2.Tenant shall pay Base Rent for the Subsequent Expiration Premises during the
Subsequent Expiration Extension Term in accordance with the terms of the
Lease.  Base Rent for the Subsequent Expiration Premises during the Subsequent
Expiration Extension Term shall be the sum of (a) Four Thousand Seven Hundred
Nineteen and 30/100 Dollars ($4,719.30) per month for the Suite 220A Premises
(as defined in the Fifth Amendment) and (b) One Hundred Sixty-Nine and 95/100
Dollars ($169.95) per month  for the Storage Premises (as defined in the Eighth
Amendment), for a total of Four Thousand Eight Hundred Eighty-Nine and 25/100
Dollars ($4,889.25) per month.

3.3.During the Subsequent Expiration Extension Term, Tenant shall continue to
pay (a) Tenant’s Pro Rata Share of Operating Expenses, (b) the Property
Management Fee and (c) any other amounts set forth in the Lease, in each case in
connection with the Subsequent Expiration Premises.  For purposes of clarity,
Tenant’s Pro Rata Share with respect to the Subsequent Expiration Premises is
2.20%.

3.4.Tenant acknowledges that (a) it is in possession of and is fully familiar
with the condition of the Subsequent Expiration Premises and, notwithstanding
anything contained in the Lease to the contrary, agrees to take the same in its
condition “as is” as of the first day of the Subsequent Expiration Extension
Term, and (b) Landlord shall have no obligation to alter, repair or otherwise
prepare the Subsequent Expiration Premises for Tenant’s continued occupancy for
the Subsequent Expiration Extension Term or to pay for any improvements to the
Subsequent Expiration Premises, except as may be expressly provided in the
Lease.

4.Insurance.  The term “Landlord Parties,” as used in the Lease, is hereby
amended to mean Landlord, BioMed Realty LLC, BioMed Realty, L.P., BRE Edison
L.P., BRE Edison LLC, BRE Edison Holdings L.P., BRE Edison Holdings LLC, BRE
Edison Parent L.P. and their respective officers, employees, agents, general
partners, members, subsidiaries, affiliates and Lenders.

 

3.

--------------------------------------------------------------------------------

5.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
Hughes Marino, Inc. (“Broker”), and agrees to reimburse, indemnify, save, defend
(at Landlord’s option and with counsel reasonably acceptable to Landlord, at
Tenant’s sole cost and expense) and hold harmless Landlord and its affiliates,
employees, agents and contractors; and any Lender (collectively with Landlord
and its affiliates, employees, agents and contractors, the “Landlord
Indemnitees”) for, from and against any and all cost or liability for
compensation claimed by any such broker or agent, other than Broker, employed or
engaged by it or claiming to have been employed or engaged by it.  Broker is
entitled to a leasing commission in connection with the making of this
Amendment, and Landlord shall pay such commission to Broker pursuant to a
separate agreement between Landlord and Broker.

6.No Default.  Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.

7.Notices.  Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:

Tocagen Inc

3030 Bunker Hill Street, Suite 230

San Diego, California 92109

Attn: Chief Financial Officer.

 

8.Effect of Amendment.  Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed.  In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.

9.Successors and Assigns.  Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees.  Nothing in this section shall in any way alter the provisions of
the Lease restricting assignment or subletting.

10.Miscellaneous.  This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof.  All exhibits hereto are incorporated herein by reference.  Submission
of this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

 

4.

--------------------------------------------------------------------------------

11.Authority.  Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment have the power, authority and legal capacity
to sign this Amendment on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

12.Counterparts; Facsimile and PDF Signatures.  This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.  A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

5.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

 

LANDLORD:

 

BMR-BUNKER HILL LP,

a Delaware limited partnership

 

By:

   /s/ Marie Lewis

Name:

   Marie Lewis

Its:

   Vice President, Legal

 

TENANT:

 

TOCAGEN INC.,

a Delaware corporation

 

By:

   /s/ Mark G. Foletta

Name:

   Mark G. Foletta

Its:

   EVP & CFO

 

 

 